Citation Nr: 0802256	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  06-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
October 1974.  His decorations include the Vietnam Service 
Medal and the Vietnam Campaign Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for diabetes mellitus Type II.  In February 2006, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in July 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2006.  

In November 2007, the veteran testified during a video 
conference hearing before the undersigned Acting Veterans Law 
Judge at the RO; a transcript of that hearing is of record.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

If a veteran was exposed to a herbicide agent during active 
service, Type 2 diabetes (also known as Type II or adult-
onset diabetes mellitus) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2007).  Service connection for claimed residuals of exposure 
to herbicides also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. 
§ 3.303. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2007); see also VAOPGCPREC 7-93 (August 12, 1993).  Past 
General Counsel opinions for VA have stated that veterans 
must demonstrate actual duty or visitation in the Republic of 
Vietnam to have qualifying service.  See e.g., VAOPGCPREC 27-
97 (July 23, 1997); see also comments section in the Federal 
Register announcement of the final rule adding diabetes to 
the list of herbicide presumption diseases, 66 Fed. Reg. 
23,166 (May 8, 2001).  These past opinions stated that 
veterans must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.

In August 2006, while the veteran's appeal was pending, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an opinion in Haas v. Nicholson, 20 Vet. App. 257 
(2006), wherein the Court reversed a decision of the Board 
that had denied service connection for disabilities claimed 
as a result of exposure to herbicides.  In reversing the 
Board's decision, the Court held that a VA manual provision, 
VA Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)-
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal (VSM).  In so 
holding, the Court found the manual provision to be a 
substantive rule and invalidated a subsequent amendment to 
that provision.  The VA disagrees with the Court's decision 
in Haas and has appealed this decision to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA has imposed a stay at the Board on the 
adjudication of claims affected by Haas.  See BVA Chairman's 
Memorandum No. 01-06-24.  However, in this appeal, the 
veteran's claim is not governed by the Haas decision, and 
hence, is not subject to the stay.

The veteran asserts that service connection is warranted for 
Type II diabetes mellitus, which he maintains is due to 
exposure to herbicides, specifically Agent Orange, in 
service.  See 38 C.F.R. §§ 3.309(a) and 3.313(a) (2007).  
Through his statements and testimony the veteran has asserted 
that he set foot in Vietnam under four different 
circumstances.  First, he asserts that, when he went to his 
enlistment extension examination in December 1966, he had to 
go from his ship to An Thoi, Vietnam, and then unto the 
U.S.S. Krishna which was in the port of An Thoi at the time.  
The veteran states that he went ashore to meet up with the 
postal clerk to wait for the return trip to their ship after 
his examination.  Second, he contends that he attended a 
"beach party" held by his ship on a beach near An Thoi.  
Third, the veteran reported that he participated in a joint 
service exchange of classified information that took place in 
Da Nang, Vietnam in the fall of 1966.  Lastly, he contends 
that he went with the ship's postal clerk on several 
occasions to pick up mail in An Thoi; he reports that onshore 
mail runs were an almost daily occurrence and that personnel 
with appropriate clearances often accompanied the postal 
clerk in case of the receipt of classified information.  

A review of the veteran's Navy service personnel records 
shows that the veteran reported for duty aboard the U.S.S. 
Jamestown November 16, 1965, and was transferred to his next 
duty station December 30, 1966.  The veteran's personnel 
records also reflect that he extended his enlistment on 
December 25, 1966; and service treatment records confirm that 
he underwent an enlistment extension examination on December 
12, 1966.  According to the examination report, that 
examination took place aboard the U.S.S. Krishna.  His DD 
Form 214 confirms that he had over 4 years of foreign service 
between December 1962 and December 1970 and was awarded both 
a Vietnam Service Medal and a Vietnam Campaign Medal.  The 
veteran's claims file also contains a letter from a sailor, 
who served aboard the U.S.S. Jamestown with the veteran, in 
which he states that he saw the veteran at a beach party 
ashore on the island of Phu Quoc in Vietnam. 

The first question here is whether a presumption of service 
incurrence of diabetes mellitus is warranted under the facts 
of this case, based on in-service exposure to an herbicide 
agent, to include Agent Orange.  At this point, however, the 
record does not clearly resolve this question of whether, 
given the nature of the veteran's service, he is entitled to 
the presumption of herbicide exposure.  The Board is aware 
that a previous attempt was made to verify whether the 
veteran was exposed to herbicides while serving aboard the 
U.S.S. Jamestown; however, the Board is of the opinion that 
another attempt to obtain specific information is needed.  
Additionally, no search appears to have been made as to the 
location of the U.S.S. Krishna during December 1966.  It is 
the judgment of the Board that the duty to assist the veteran 
with his claim includes further attempts to verify his 
reported trips ashore.  In particular, an attempt should be 
made to obtain any available reports as may reflect whether 
the U.S.S. Krishna was in the port of An Thoi, Vietnam, when 
the veteran had his enlistment extension examination aboard; 
whether personnel from the U.S.S. Jamestown (to include the 
veteran) went ashore in the fall of 1966 to exchange 
information with other armed services in Da Nang; and 
whether, in 1966, the U.S.S. Jamestown held "beach parties" 
ashore in Vietnam and whether its postal clerks frequently 
were sent ashore to collect and deliver mail accompanied by 
other ship personnel such as the veteran, who was an 
interpreter/translator.  The Board is also of the opinion 
that it would be helpful to request from the Department of 
the Navy information as to whether it was a common practice 
in 1966 for ships such as the U.S.S. Jamestown to hold 
"beach parties" in Vietnam, and for ship personnel 
accompany the ship's postal clerks on trips ashore to pick up 
and deliver mail in Vietnam.

Finally, the AMC/RO should also take this opportunity to 
ensure that the veteran and his representative have been 
given proper notice and assistance as required by the 
Veterans Claims Assistance Act of 2000(VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Accordingly, prior to readjudication of the 
claim, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal via VCAA-compliant notice.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request additional information from the veteran 
concerning any onshore visitation in Vietnam.  The RO should 
also invite the veteran to submit all evidence in his 
possession

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (such as, an 
examination for a nexus opinion, if needed) prior to 
adjudicating the claim for service connection for diabetes 
mellitus, to include as due to herbicide exposure.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The VA should furnish the veteran and 
his representative VCAA-compliant notice 
specific to the claim on appeal.  To 
ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the VA's letter to the 
veteran should request that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  The VA should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

The VA should ask the veteran to submit 
any additional detailed information 
regarding his reported trips ashore to 
the Republic of Vietnam, including the 
number of times, the dates, and 
locations.  He should be advised to 
submit any photographs or letters or 
other materials in his possession that 
include identifiable elements relating to 
his reported presence in Vietnam.  The 
veteran should be given sufficient time 
for response.  The VA's letter should 
also clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the VA 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the VA 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  The VA should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source (such as the 
Department of the Navy), any morning 
reports, deck logs, ship's history, and 
unit records for the U.S.S. Krishna in 
December 1966.  In particular, an attempt 
should be made to obtain any available 
reports showing any dates that the U.S.S. 
Krishna was located in the port of An 
Thoi, Vietnam during that month.  

Morning reports, or regularly kept 
records for the veteran's unit that might 
reveal the veteran's whereabouts, deck 
logs, and ship's history should also be 
requested for the U.S.S. Jamestown from 
November 1965 through December 1966.  In 
particular, reports relating to mail 
pickup and delivery, "beach parties," 
and any personnel sent ashore in the 
Republic of Vietnam to exchange 
information with other services should be 
requested.  The VA should assist the NPRC 
by providing as much detail as possible 
about the veteran's reported activities 
and dates and locations of these 
activities, etc.  The Board notes that 
records show that his enlistment 
extension examination was in December 
1966 on the U.S.S. Krishna, and that the 
veteran testified that to the best of his 
recollection he went to a "beach party" 
in October 1966 on the island of Phu 
Quoc, and was present for an information 
exchange in Da Nang in the fall of 1966.  
All documents and responses received 
should be associated with the claims 
file.  

4.  The VA should also contact the 
Department of the Navy and request 
information as to whether it was common 
practice in 1966 for: (1) ships such as 
the U.S.S. Jamestown to hold "beach 
parties" on islands in Vietnam, (2) ship 
personnel to accompany postal clerks 
ashore in Vietnam to pick up and deliver 
the ship's mail, and (3) 
interpreters/translators like the veteran 
to participate in a joint service 
exchange of classified information in Da 
Nang or elsewhere in Vietnam.  The VA 
should provide the Department of the Navy 
with the veteran's specific assertions 
regarding these practices so as to aid it 
in providing relevant information.  Any 
other source where unit records or 
morning reports might be archived should 
also be contacted.  All documents and 
responses received should be associated 
with the claims file.

5.  After completing the requested 
actions to the extent possible, and any 
additional notification and development 
deemed warranted, the VA should 
readjudicate the claim for service 
connection for diabetes mellitus, to 
include as due to herbicide exposure, in 
light of all pertinent evidence and legal 
authority.  

6.  If any benefit sought on appeal 
remains denied, the VA must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

7

